19-23185-rdd        Doc 18       Filed 06/20/19        Entered 06/20/19 15:01:49              Main Document
                                                      Pg 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF NEW YORK

    IN RE:                                                                   CASE NO. 19-23185 (RDD)

    RETRIEVAL-MASTERS CREDITORS BUREAU, INC.,1                               (Jointly Administered)

                     Debtor.

                 MOTION FOR ADMISSION TO PRACTICE, PRO HAC VICE

         I, Justin K. Clouser, request admission, pro hac vice, before the Honorable Robert D.

Drain, to represent the State of Indiana for Curtis T. Hill, Jr., Attorney General of Indiana, an

Interested Party in the above-referenced case.

         I certify that I am a member in good standing of the bar in the State of Indiana and the

bar of the U.S. District Court for the Southern District of Indiana.

         I have submitted the filing fee of $200.00 with this motion for pro hac vice admission.

                                                      Respectfully Submitted,

                                                               CURTIS T. HILL, JR.
                                                               Attorney General of Indiana


                                                      By: /s/ Justin K. Clouser
                                                              Justin K. Clouser, Atty. No. 30301-80
                                                              Deputy Attorney General
                                                              Office of the Indiana Attorney General
                                                              302 West Washington Street
                                                              Indiana Govt. Center South, 5th Floor
                                                              Indianapolis, IN 46204-2770
                                                              Telephone: (317) 233-3300
                                                              Facsimile: (317) 232-7979
                                                              Email: Justin.Clouser@atg.in.gov




1
  The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s service
address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523. This Debtor
also does business as American Medical Collection Agency.
19-23185-rdd     Doc 18    Filed 06/20/19    Entered 06/20/19 15:01:49       Main Document
                                            Pg 2 of 2


                               CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Motion for Admission to Practice Pro Hac Vice has

been duly served upon all counsel or parties of record by the Court’s ECF Notification system on

June 20, 2019.

                                                   By: /s/ Justin K. Clouser
                                                       Justin K. Clouser
                                                       Deputy Attorney General
